Exhibit 23.2 Consent of Independent Auditors The Board of Directors Essex Property Trust, Inc.: We consent to the incorporation by reference in the registration statements (Nos.333-165693, 333-131178, and 333-102552) on Form S-3, the registration statement (No. 333-36029) on Form S-3D, amendment No.1 to the registration statement (No. 333-186536) on Form S-4, and the registration statements (Nos. 333-123001, 333-122999, and 333-55646) on Form S-8 of Essex Property Trust, Inc. of our report dated December13, 2012, with respect to the statement of revenue and certain expenses of Murphy Road Apartments – San Jose, a California limited partnership, which report appears in the Form 8-K of Essex Property Trust, Inc. dated March11, 2013 and to the reference to our firm under the heading “Experts” in the prospectus. Our report refers to the fact that the statement of revenue and certain expenses was prepared for the purposes of complying with the rules and regulations of the U.S. Securities and Exchange Commission and is not intended to be a complete presentation of Willow Lake’s revenue and expenses. /S/ KPMG LLP KPMG LLP San Francisco, California March 11, 2013
